                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


MICHAEL WISELEY,                                     5:18-CV-05053-JLV

                   Plaintiff,

       vs.                                           ORDER GRANTING
                                                    MOTION TO PROCEED
PENNINGTON COUNTY SHERIFFS                        IN FORMA PAUPERIS AND
OFFICE, OFFICIAL CAPACITY; BILLY                    STAYING LITIGATION
DAVIS, LAW ENFORCEMENT OFFICER
AT PENNINGTON COUNTY SHERIFFS
OFFICE IN HIS INDIVIDUAL AND
OFFICIAL CAPACITIES; AND LEONARD
JACOBS, LAW ENFORCEMENT
OFFICER AT PENNINGTON COUNTY
SHERIFFS OFFICE IN HIS INDIVIDUAL
AND OFFICIAL CAPACITIES;

                   Defendants.


      On July 27, 2018, plaintiff Michael Wiseley, an inmate at the Pennington

County Jail, filed a pro se complaint pursuant to 42 U.S.C. § 1983 claiming

violations of his constitutional rights. (Docket 1). Mr. Wiseley filed a motion

for leave to proceed in forma pauperis and submitted a copy of his prisoner

trust account report. (Dockets 2 & 3). Mr. Wiseley also requests court

appointed counsel. (Docket 5).

I.    Motion to Proceed in forma pauperis

      Section 1915 of Title 28 of the United States Code, as amended by the

Prison Litigation Reform Act (“PLRA”), governs proceedings filed in forma
pauperis. When a prisoner files a civil action in forma pauperis, the PLRA

requires a prisoner to pay an initial partial filing fee when possible. See

28 U.S.C. § 1915(b)(1). The initial partial filing fee is calculated according to

§ 1915(b)(1), which requires a payment of 20 percent of the greater of:

      (A) the average monthly deposits to the prisoner’s account; or

      (B) the average monthly balance in the prisoner’s account for
      the 6-month period immediately preceding the filing of the
      complaint or notice of appeal.

Id.

      In support of his motion, Mr. Wiseley provided a copy of his prisoner

trust account report signed by an authorized prison official. (Docket 3). The

report shows an average monthly deposit since he arrived at the institution at

which he is currently incarcerated of $0.61, an average monthly balance of

$0.00, and a current balance of $0.00. Id. Based on this information, the

court finds Mr. Wiseley is indigent and grants him leave to proceed in forma

pauperis.

II.   Section 1915A Screening

      Under 28 U.S.C. § 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process “applies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.” Lewis v. Estes, 242 F.3d 375 at

*1 (8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d

Cir. 1999)). During this initial screening process, the court must dismiss the

complaint in its entirety or in part if the complaint is “frivolous, malicious, or


                                          2
fails to state a claim upon which relief may be granted” or “seeks monetary

relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

Because Mr. Wiseley is proceeding pro se, his pleading must be liberally

construed and his complaint, “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

      Mr. Wiseley’s civil complaint contains various allegations stemming from

his arrest and ongoing criminal prosecutions. 1 (Docket 1). He claims

defendants conducted an illegal search and seizure. Id. at p. 4. Mr. Wisely

also claims defendants falsified law enforcement reports, “resulting in wrongful

incarceration[.]” Id. at p. 5. A fair reading of Mr. Wiseley’s complaint leads the

court to conclude he claims he was falsely arrested and is now being

maliciously prosecuted. In Wallace v. Kato, the Supreme Court held:

      If a plaintiff files a false-arrest claim before he has been convicted
      (or files any other claim related to rulings that will likely be made in
      a pending or anticipated criminal trial), it is within the power of the
      district court, and in accord with common practice, to stay the civil
      action until the criminal case or the likelihood of a criminal case is
      ended.

549 U.S. 384, 393-94 (2007) (emphasis added). Based on these facts, the court

finds it appropriate to stay the civil action until Mr. Wiseley’s criminal cases

are resolved. Mr. Wiseley’s complaint relates to matters that may be the



      1Mr. Wiseley is charged with possession of a firearm by a prohibited
person in this court. United States v. Wiseley, CR. 18-50073. There appear to
be pending state charges against Mr. Wiseley as well. See Pennington County,
Current Inmates, https://www.pennco.org/index.asp?SEC=CDB01E68-46D3-
4C6D-9B71-B9E339009D8E&Type=B_BASIC.

                                         3
subject of suppression motions in his pending criminal cases. 2 “If [Mr. Wiseley]

is ultimately convicted, and if the stayed civil suit would impugn that

conviction, Heck 3 will require dismissal; otherwise, the civil action will proceed,

absent some other bar to suit.” Wallace, 549 U.S. at 394.

III.   Motion to Appoint Counsel

       Mr. Wiseley also moves the court to appoint counsel. (Docket 5). There

is no constitutional or statutory right to court-appointed counsel in a civil case.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). Rather, the

court in its discretion may appoint counsel to represent an indigent prisoner

such as Mr. Wiseley. Id. (citing 28 U.S.C. § 1915(e)). “The relevant criteria for

determining whether counsel should be appointed include the factual

complexity of the issues, the ability of the indigent person to investigate the

facts, the existence of conflicting testimony, the ability of the indigent person to

present the claims, and the complexity of the legal arguments.” Id. The court

finds appointment of counsel unnecessary in this case. The factual complexity

of the issues and the existence of conflicting testimony are unknown at this

stage in the litigation. Mr. Wiseley appears capable of articulating and

presenting his claims. Further, the case does not present particularly complex

legal issues, and the court is familiar with the applicable legal standards.




       2Mr.Wiseley filed a motion to suppress in his federal case. Wiseley, CR.
18-50073 (Docket 20) (D.S.D., July 24, 2018). He later withdrew the motion.
Id. (Dockets 51 & 52) (D.S.D., Jan. 8, 2019).

       3Heck   v. Humphrey, 512 U.S. 477 (1994).
                                         4
                                       ORDER

      Based on the analysis above, it is

      ORDERED that Mr. Wiseley’s motion to proceed in forma pauperis

(Docket 2) is granted.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(b)(2), the

institution having custody of Mr. Wiseley shall, whenever the amount in Mr.

Wiseley’s inmate account exceeds $10, forward monthly payments that equal

20 percent of the funds credited to the account the preceding month to the

Clerk of Court for the United States District Court, District of South Dakota,

until the $350 filing fee is paid in full.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to send a

copy of this order to the appropriate official at plaintiff’s institution.

      IT IS FURTHER ORDERED that the complaint shall be stayed pending

the completion of the state and federal criminal prosecution of Mr. Wiseley.

Mr. Wiseley shall inform the court when his state prosecution concludes.

      IT IS FURTHER ORDERED that Mr. Wiseley’s motion for appointment of

counsel (Docket 5) is denied.

      Dated February 6, 2019.


                                        BY THE COURT:

                                        /s/ Jeffrey L. Viken
                                        JEFFREY L. VIKEN
                                        CHIEF JUDGE




                                             5
